Case 6:13-cr-O0005-SEH Document 61 Filed 04/21/20 Page 1 of 2

IN THE UNITED STATES DISTRICT COURT

FOR THE DISTRICT OF MONTANA

HELENA DIVISION
UNITED STATES OF AMERICA, CR 14-07-H-SEH
Plaintiff, ORDER

vs.
ANTONIO MATHIAS PETERSEN,

Defendant.

 

On April 20, 2020, Defendant filed a Status Report in United States of
America v. Antonio Mathias Petersen, CR 13-05-H-SEH, advising the Court that
Defendant requests an in-person, contested hearing on the petition for revocation
and a “request that the Court . . . send the case back to Magistrate Judge Johnston

so he can reconsider Mr. Petersen’s request for release on conditions.”' No status

report was filed in this case (CR 14-07-H-SEH).

 

"CR 13-05-H-SEH, Doc. 59 at 2.
Case 6:13-cr-O0005-SEH Document 61 Filed 04/21/20 Page 2 of 2

ORDERED:

Defendant shall forthwith file a status report informing the Court as to
whether and to what extent Defendant intends to contest the allegations in the
petition for revocation.’

t
$s
DATED this Al day of April, 2020.

 

dont Bodidrn

SAM E. HADDON
United States District Judge

 

2 Doc. 32.
